COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        J. B. v. The State of Texas for the Best Interest and Protection
                            of J.B.
Appellate case number:      01-19-00037-CV
Trial court case number:    I262843
Trial court:                County Probate Court at Law No. 3 of Harris County

       Appellant has filed a motion to proceed in this Court without payment of court
costs or fees. The clerk’s record filed in this Court reflects that the trial court has
appointed counsel to represent appellant and the county is to pay costs. See TEX.
HEALTH & SAFETY CODE ANN. §§ 571.017, 571.018, 574.105(1), 574.108. And, a
clerk’s record and reporter’s record have been filed in this appeal at no cost to appellant.
       Accordingly, the Clerk of this Court is directed to make an entry in this
Court’s records that appellant is allowed to proceed on appeal without payment of
costs or fees. See TEX. R. APP. P. 20.1.; cf. TEX. R. CIV. P. 145(a);


Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: ___February 7, 2019___




                                             1